Citation Nr: 1733084	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  14-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as a qualifying chronic disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 




INTRODUCTION

The Veteran had active service from September 1990 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran requested a hearing before Board in his April 2014 substantive appeal. A hearing was scheduled for August 2016.  The Veteran did not appear for the hearing, nor did he attempt to reschedule his request.  Therefore, the Veteran's hearing request is deemed to be withdrawn.  See 38 C.F.R. § 20.704 (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM).  LCM contains VA treatment records and other records that are duplicates of records already present in the VBMS file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral neuropathy disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that tinnitus was not present in service or manifest to a compensable degree within one year of service discharge and is not otherwise related to service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, the duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records (STRs) and private and VA medical records have been associated with the claims file in addition to the Veteran's lay statements.  The Veteran was also afforded a VA examination for his tinnitus in August 2011.  The examination is adequate as it is based upon a review of the claims file, considers the relevant evidence of record, and contains a support explanation.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


Service Connection for Tinnitus

The Veteran is seeking service connection for tinnitus.  The Veteran contends that his current tinnitus is related to his service.  He has not asserted in-service onset.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Tinnitus is capable of lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that there is a current diagnosis of tinnitus, as the Veteran has reported at his October 2010 VA examination a constant buzzing and ringing in his ears.  See 38 C.F.R. §§ 3.303(a), Shedden, 381 F.3d at 1167; Charles, 16 Vet. App. at 374.

The Veteran's STRs are silent for complaints, findings, or a diagnosis of tinnitus, including at service discharge in July 1991.  The Veteran's DD-214 shows that he served in ammunition, a military occupational specialty (MOS) likely associated with noise exposure.  He also served in Saudi Arabia.  

VA treatment records dated from 1991 are silent for any complaints of ringing in the ears.  In a January 1993 VA record, the Veteran expressly denied ringing in the ears while reporting hearing loss.

The Veteran was afforded an audiological examination in January 1992.  At that time the Veteran reported hearing loss but did not report any tinnitus or give any complaints of a history of tinnitus.  

The Veteran was afforded a VA examination in August 2011.  At that examination the Veteran reported ongoing and constant bilateral tinnitus.  He stated that he had participated in combat while stationed in Saudi Arabia.  He also reported that he could not remember when the condition had begun, and admitted a significant amount of recreational and occupational noise exposure post service.  The examiner diagnosed tinnitus and found that given the Veteran's diagnosis of hearing loss, it was as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss.  The examiner further opined that because the Veteran could not remember a specific date of onset of tinnitus and the extensive history of occupational and social noise exposure, it was less likely than not that his tinnitus was caused by or related to his service, including military noise exposure.

VA records indicate that the Veteran sought treatment for his hearing problems and tinnitus in October and November 2013.  At that time, the Veteran noted that he had had "long standing" tinnitus; he estimated for approximately 20 years and that he still experienced such in addition to light headedness.  

The Board finds that service connection for tinnitus is not warranted.  First, there is a current disability, as the Veteran has reported tinnitus.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).

Second, there is an in-service event, because the Veteran's report of noise exposure in service is competent and is consistent with the places, types and circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  However the Veteran does not assert, and the evidence does not support, a finding of ringing in the years during service or within one year of service discharge.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  The STRs are silent regarding any tinnitus.  In a 1993 VA record, the Veteran denied ringing in the ears.  In a 1992 hearing loss examination, the Veteran did not report tinnitus.  At the 2011 VA examination, the Veteran could not remember the onset of his tinnitus.  Thus, although there is noise exposure during service, there is no in-service onset, finding of a chronic disability during service, or finding of tinnitus within one year of service discharge.  

Third, the most probative evidence of record indicates that there is not a nexus between the Veteran's current tinnitus and his in-service noise exposure.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  The 2011 VA examiner found that the tinnitus was not related to the Veteran's military noise exposure, noting the lack of specific date of onset and the extensive history of occupational and social noise exposure.  The examiner related the tinnitus to hearing loss, which is not service-connected.  The Board accords this opinion significant probative value as it is conceded in-service noise exposure, is based upon a review of the relevant records, and contains a logical and thorough supporting explanation.  

To the extent the Veteran's statements purport to provide a nexus opinion between his current tinnitus and service, the Board notes that the general principle that noise exposure may lead to tinnitus is commonly known.  Therefore, the Veteran's assertion that his tinnitus is related to his noise exposure in service has some tendency to make a nexus more likely than it would be without such an assertion. However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

In this case determining the etiology of tinnitus (as distinguished from merely reporting the presence of symptoms of ringing in the ears) is not a simple question capable of lay observation, as there are multiple potential causes of the Veteran's tinnitus.  Ascertaining the etiology of tinnitus involves considering several factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's report of military acoustic trauma is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for tinnitus is denied.  


REMAND

Regarding the Veteran's claim for service connection for bilateral neuropathy of the lower extremities, remand is required to obtain an adequate VA examination and opinions.  

First, remand is required to obtain an adequate VA examination and opinion.  If VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Additionally, the Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

First, in August 2011 an examination was obtained for the Veteran's nerves.  Subjective peripheral neuropathy of the lower extremities was diagnosed and the examiner provided a negative opinion, noting that there was no clinical evidence to support the claim.  It is unclear whether there is peripheral neuropathy and the rationale for the negative opinion is also unclear.  Therefore, remand is required.  

Second, although the examiner referred to the orthopedic examination for whether the neuropathy is secondary to the service-connected low back disability, that examination report did not contain such an opinion.  Therefore, remand is required.  

Third, the Board finds that clarification is required regarding whether any nerve disorder of the bilateral lower extremities is related to his Persian Gulf service.  Service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia Theater of operations during the Persian Gulf War.  There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic Multi-Symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

In this case, the Veteran's DD Form 214 reflects service in the Southwest theater of operations during the Persian Gulf War.  As the Veteran has reported at his VA examination that his nerve disability is related to an undiagnosed illness, the Board finds that an opinion is required to clarify whether the Veteran's bilateral lower extremity disability was an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After any additional records are associated with the claims file, provide the Veteran with an examination from an appropriate medical professional to determine the etiology of any neuropathy of the lower extremities.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must address any diagnosis of neuropathy of the lower extremities.

Second, if there are such disorders, then for each diagnosed disorder the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise caused by, the Veteran's military service.

Third, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neuropathy was caused or aggravated by the service-connected back disability.

Fourth, provide an opinion regarding whether there is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, as it relates to the Veteran's complaints of nerve disorder of his bilateral lower extremities.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


